Citation Nr: 0714219	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-29 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1964 to April 1966.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  The appellant testified 
at a Travel Board hearing before the undersigned in September 
2006; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the regulations implementing 
it apply in the instant case.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims essentially stated that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen a claim and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Review of the claims file reveals that notice in this regard 
to date is incomplete.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

During a September 2006 travel Board hearing, the veteran 
reported that he had received treatment for PTSD at the 
Springfield, Ohio VA Outpatient Clinic.  There is no 
indication that the RO requested copies of all of the 
veteran's pertinent treatment records from this VA facility.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The evidence of record shows that the Social Security 
Administration (SSA) found the veteran to be disabled 
effective in 1984.  It does not appear that the records 
supporting that decision have been associated with the claims 
file.  Such records are constructively of record, may contain 
information pertinent to the veteran's claim, and should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim to reopen a 
claim for service connection for PTSD, 
the RO should issue a letter which 
includes notification of the evidence of 
record, notification of the information 
that is necessary to establish service 
connection for PTSD, and notice regarding 
the evidence and information necessary to 
reopen the claim. 

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should obtain copies of all 
outstanding, relevant VA treatment 
records from the Springfield, Ohio VA 
Outpatient Clinic.

If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so advise him and his 
representative and ask them to submit the 
outstanding evidence.

3.  The RO should also obtain a copy of 
the record upon which the veteran's SSA 
award was based.

4.  The RO should then review the 
veteran's claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


